 

 
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

WAIVER AGREEMENT




THIS WAIVER AGREEMENT (this "Agreement") is entered into as of January 18, 2008,
by and between SUNPOWER CORPORATION, a Delaware corporation ("Borrower"), and
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 13, 2007, as amended from time to time ("Credit Agreement").


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.  
So long as Borrower deposits funds in a deposit account maintained by Borrow
with Bank (account number *** – the “Cash Collateral Account”) on or before

January 18, 2008, in an amount no less than the amount of all outstanding
indebtedness of Borrower to Bank in connection with the Line of Credit and the
Letter of Credit Line under the Credit Agreement, including the aggregate amount
available to be drawn under Subfeature Letters of Credit and Letters of Credit
(with all such indebtedness, whether contingent or liquidated, referred to as
the “Secured Obligations”), Bank hereby waives, effective as of the occurrence
of each such event, Borrower’s failure to comply with the following covenants
set forth in the Credit Agreement:


(a)  
Section 4.3(d).  Borrower’s failure to deliver in a timely manner a certificate
of the chief executive officer or chief financial officer of Borrower that
financial statement, delivered under Section 4.3 of the Credit Agreement were
accurate and that there existed no Event of Default nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute an Event of Default, and with supporting calculations showing
compliance with financial covenants;



(b)  
Section 5.4.  Borrower’s and Third Party Obligors’ guaranteeing or becoming
liable in any way as surety, endorser, accommodation endorser or otherwise for,
or pledging or hypothecating any assets of Borrower or such Third Party Obligor
as security for, any liabilities or obligations of Borrower’s Subsidiaries, with
the principal amount of such Subsidiaries’ obligations subject hereto exceeding
an aggregate of Fifty Million Dollars ($50,000,000.00) outstanding at any time;
and



(c)  
Section 5.5.  Borrower’s entering into an Option Agreement, dated as of January
10, 2008, with NorSun AS pursuant to which Borrower could acquire a partial
ownership interest in a joint venture company to be established by NorSun AS and
its joint venture partners pursuant to the Joint Venture Agreement, of the same
date, by and among such parties.



(d)  
With respect to Section 5.4 of the Credit Agreement, Bank acknowledges that
Borrower and Third Party Obligors may continue to enter into guaranties in
excess of the aggregate amount permitted thereunder and Bank agrees to waive

compliance with Section 5.4 on an ongoing basis with respect to such guaranties
so long as (i) no other Event of Default occurs, and (ii) Borrower continues to
maintain funds in the Cash Collateral Account in the amounts required under
Section 2 hereof.


2.  
The waiver granted by Bank under Section 1(b) above (a) is limited to the
specific items described above as the same existed as of the date hereof, and
(b) shall continue in full force and effect only so long as (i) Borrower
deposits and maintains funds in the Cash Collateral Account (which Borrower
hereby agrees to do) in an amount no less than the amount of Secured
Obligations, or (ii) until such time as such waiver is superseded by the
parties’ agreement to amend the Credit Agreement to address the question of
corporate guaranties, whichever occurs first.  Borrower hereby agrees that,
effective as of and after the date hereof, the Cash Collateral Account shall
secure not only the Letter of Credit Line (and all Letters of Credit issued
thereunder), but also the Line of Credit (and all advances made and Subfeature
Letters of Credit issued thereunder).  Section 1.5 of the Credit Agreement
(“Collateral”) and the Security Agreement (Deposit Account) executed in
connection therewith are hereby deemed amended accordingly.  In the event that
Bank determines that due to currency fluctuations the amount on deposit in the
Cash Collateral Account falls below 100% of the amount of the Secured
Obligations, Borrower shall, within 5 days after Bank’s written demand therefor,
deposit funds into the Cash Collateral Account in the amount of such shortfall.



3.  
Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification.  All
terms defined in the Credit Agreement shall have the same meaning when used in
this Agreement.



4.  
Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein, except as Bank
expressly waives compliance in this Agreement.  Borrower further certifies that
as of the date of this Agreement, there exists no Event of Default as defined in
the Credit Agreement, nor any condition, act or event which with the giving of
notice or the passage of time or both would constitute any such Event of
Default, except as such circumstances as to which Bank expressly waives
compliance in this Agreement.

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


                   WELLS FARGO BANK,
SUNPOWER
CORPORATION                                                                             NATIONAL
ASSOCIATION


By: /s/ EMMANUEL T.
HERNANDEZ                                                               By: /s/
MATTHEW A. SERVATIUS
       Emmanuel T.
Hernandez                                                                                 Matthew
A. Servatius
       Chief Financial
Officer                                                                                   
Vice President


 
 
2
 